 

 

 

 

EXHIBIT 10.35



Collective Bargaining Agreement, dated February 1, 2001, by and between Trencor,
Inc. and the United States Steelworkers of America, AFL-CIO and CLC.

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 10.35

Collective Bargaining Agreement, dated February 1, 2001, by and between Trencor,
Inc. and the United States Steelworkers of America, AFL-CIO and CLO.





























LABOR AGREEMENT

Between

TRENCOR, INC.

and

UNITED STEELWORKERS OF AMERICA, AFL-CIO, CLC

This AGREEMENT is entered into as of the 1st day of February, 2001, by and
between Trencor, Inc. (the "Company" or "Employer"), located at 1400 East
Highway 26, Grapevine, Texas 76051, and the United Steelworkers of America,
AFL-CIO, CLC ("Union"). In consideration of the mutual covenants herein
contained, it is agreed as follows:

This Agreement covers only those matters specifically contained herein and
supersedes all prior agreements between the Company and the Union, including,
without limitation, any interim or contingent agreements, letters of
interpretation, verbal understandings, arbitration awards, and/or past
practices.

SCOPE AND RECOGNITION

The Company recognizes the Union as the sole and exclusive bargaining
representative for all Employees covered herein as to wages, hours and working
conditions. The term "Employees" as used in this Agreement, shall only include
all designated production and maintenance employees employed by the Employer at
its facility at 1400 East Highway 26, Grapevine, Texas 76051. Excluded are all
office clerical employees, sales persons, field service technicians,
professional employees, leadmen, supervisors and guards as defined in the
National Labor Relations Act.

TERM OF AGREEMENT

This Agreement shall be effective as of 12:01 a.m., February 1, 2001, and shall
continue in full force and effect through Midnight, January 31, 2004. This
Agreement shall be automatically renewed from year to year after January 31,
2004 upon all the terms and conditions then in effect unless either party
terminates this Agreement effective Midnight, January 31, 2004, or the Midnight
of any ensuing anniversary, on not less than 60 days prior written notice to the
other party.

COMPLETE AGREEMENT AND SAVINGS CLAUSE

The parties hereto acknowledge that, during the negotiations which resulted in
this Agreement, each had the unlimited right and opportunity to make demands and
proposals with respect to all proper subjects of collective bargaining, all such
subjects have been discussed and negotiated upon, and the agreements contained
in this Agreement were arrived at after the free exercise of such rights and
opportunities. Therefore, the Company and Union, for the life of this Agreement,
each voluntarily and unqualifiedly waive the right, and each agrees that the
other shall not be obligated, to bargain collectively with respect to any
subject matter not specifically referred to or covered in this Agreement, even
though such subject or matter may not have been within the knowledge or
contemplation of either or both of the parties at the time they negotiated or
signed this Agreement.

PROBATIONARY PERIOD

Each new and re-hired Employee shall be considered a probationary Employee for
the first ninety (90) calendar days of employment. During the probationary
period, the Company shall have sole and exclusive right to discipline or
terminate an Employee with or without cause and neither the probationary
Employee nor the Union shall have the right to grieve, arbitrate or otherwise
contest the action of the Company.

CONFLICT OF INTEREST

All Employees are prohibited from engaging in any activity, practice or act
which conflicts with the interests of the Company or its customers. No Employee
shall accept full-time, part-time or temporary employment for any competitor of
Company without the consent of the Company, and no Employee shall do contract
work in the heavy equipment manufacturing industry. Similar situations which
create an actual conflict of loyalty or interest or the appearance of such a
conflict, or which are disruptive of the stable work environment which the
Company seeks to maintain, must be avoided. An Employee's failure to abide by
this paragraph shall be subject to discipline up to and including discharge.

NO DISCRIMINATION

The Company and the Union, in their respective areas, agree there shall be no
discrimination against any Employee, or applicant for employment or union
membership, because of race, creed, color, age, sex, place of national origin,
veteran status, disability (provided the disability does not impair the person's
ability to perform the required work) or any other classification as defined in
Presidential Executive Orders, Federal and State legislation.

Wherever the masculine gender is used in this Agreement, it shall be construed
to mean either sex.

UNION WAIVER UNDER AMERICANS WITH DISABILITIES ACT

Section 1

Both the Company and the Union agree to fully comply with the provisions and
terms of the Americans with Disabilities Act.



Section 2

Subject to the provisions in this Article, the Company shall have the right, in
its sole discretion, to take whatever action it deems necessary to comply with
the Americans with Disabilities Act, including but not limited to discussing
reasonable accommodations directly with affected Employees.



Section 3

The Company shall have no obligation to disclose to the Union and/or any
employee any information concerning the disability of any applicant and/or
Employee (within or outside the bargaining unit). The Company shall have no
obligation to disclose to the Union and/or any Employee any information
concerning any action taken pursuant to Section 2 of this Article which the
Company deems necessary to comply with the Americans with Disabilities Act,
except to the extent that a proposed or implemented accommodation adversely
impacts the rights of another employee within the collective bargaining unit. In
such a case, the Company will notify and consult with the Union concerning such
proposed or implemented accommodation.



Section 4

In reviewing a grievance by an employee other than the employee requesting any
accommodation under the ADA challenging an accommodation decision, the
arbitrator shall consider the needs of the disabled employee, and shall have no
authority to reverse an accommodation made for purposes of complying with the
ADA, except to the extent that another employee's rights under the contract are
substantially adversely impacted. In such a case, the arbitrator may order
prospective modification or reinstatement of the grievant's rights only. In
recognition of the difficult issues raised by accommodation requests, no back
pay or other retroactive relief against the company may be ordered.



WORKING CONDITIONS

Section 1

Forty (40) hours actually worked at straight time shall constitute a week's
work. A scheduled work day may include as many as ten (10) hours. The provisions
of this Article are intended merely to provide a basis for determining the
number of hours of work for which an Employee shall be paid at overtime rates,
and nothing herein shall be construed as a guarantee by the Company of a
specified number of hours of work per day or per week or as a limitation on the
hours of work per day or per week.



Section 2

The Company shall have the sole and exclusive right to establish and, from time
to time, change the hours for the commencement or cessation of work as well as
the daily and weekly work schedules for all Employees, for different job
classifications, or for individual Employees within each job classification.
Consistent with production requirements, the Company will make a good faith
effort to schedule an Employee's work week over five consecutive days.



Section 3

A thirty (30) minute unpaid lunch period shall be provided on each shift. The
Company shall designate the time of said break period, and the time shall be
between 11 a.m. and 1 p.m. or at such other time as the parties may agree,
except in cases of emergency.



Section 4

Nothing contained herein shall limit the amount of work to be performed by an
Employee during a normal work day/work week. The establishment of the amount of
work to be performed is the sole and exclusive right of management. The Company
will consider equipment and work flow limitations when setting and evaluating
the amount of work to be performed.



Section 5

Where an Employee is specifically directed by the Company to work in excess of
forty (40) hours in any week, such Employee shall be paid for such work in
excess of forty (40) hours, one and one-half (1-1/2) times the employee's normal
rate of pay. Paid holiday time, vacation time, and jury duty time used by an
Employee will count as hours worked (up to a maximum of eight (8) hours per day)
for purposes of calculating overtime.



Section 6

The Company shall schedule requirements for weekend overtime as soon as
practical, but no later than two hours before the end of the normal work week,
except in cases of emergency or customer service requirements. The Company shall
schedule requirements for daily overtime as soon as practical, but no later than
one hour before the end of the normal work shift, except in cases of emergency
or customer service requirements. The Company reserves the right to post or
otherwise inform Employees of requirements for overtime at a later time if the
Management believes that circumstances warrant the late posting.



Section 7

Except when overtime is required to complete an operation already underway or
when an entire department is scheduled for overtime, overtime opportunities will
be made available on the following basis: Qualified employees will first be
asked to volunteer using the "low-man" concept, as outlined in Section 8 of this
Article. This means that the qualified man currently within the job
classification needed to work overtime who has the lowest amount of overtime
hours will get the first opportunity to be scheduled for overtime. A Union
representative within each designated department will maintain the overtime list
(by department, classification, and shift) that will be used to allocate
overtime using the "low-man" concept, and will provide the Company with an
immediate response to a request for overtime made under the "low-man" concept.
The Company will schedule qualified employees for overtime if the needed
overtime cannot be filled by "low man" volunteers.



Section 8

In using the "Low Man Concept" for voluntary overtime distribution the overtime
list will be maintained by using the following principles.



A Union representative within each designated department will maintain the
overtime list by department, classification and shift.

The supervisor within each designated department will tell the union
representative the number of employees needed to accomplish the overtime task.
The union representative will then make a determination of which individuals
will be canvassed for the overtime and then accompany the supervisor who will
make the overtime request to the designated employee(s). The employees
acceptance or denial will then be recorded in order to maintain the future
integrity of the overtime list. Any questions regarding the proper person(s)
being asked will be the responsibility of the Local Union.

All overtime opportunities will be charged on the overtime list when offered and
not accepted or when the employee is not otherwise available.

These are the basic guidelines to be used in determining voluntary overtime
distribution for bargaining unit employees. There is no prohibition for
improvements made by mutual consent by the parties vested with the
responsibility of implementation.

BULLETIN BOARDS

The bulletin board located inside the break room for plant employees is
designated as a Company bulletin board for posting official Company
announcements and will contain official Company announcements, required
postings, and other things.

There are other bulletin boards in various areas of the facility where employees
may, subject to approval by the Company's Personnel Department, post personal
notices.

The bulletin board located on the wall of the central shop office is designated
as a Union bulletin board where Union members may, subject to approval by the
Company's Personnel Department, post Union announcements and other things. All
union-related postings will be posted at this location.

PERSONAL LEAVE POLICY

Requests for unpaid leaves of absence not to exceed five (5) working days for
personal family reasons not covered under the Family and Medical Leave Act,
Texas Government Code Ann. 431.005-006 (concerning military leaves of absence)
and personal days off, including requests to attend Union conferences for
educational or training purposes, will be considered on an individual basis for
regular full-time employees and will be based on the employee's needs and
Company's needs. Except for emergency situations, a request for personal leave
must be submitted to the immediate supervisor in writing at least two/weeks
prior to the proposed start date or as soon as practical. The request must
explain the reason for the leave and indicate the expected date of return.
Management will not arbitrarily withhold permission to take a leave of absence
under this section.

It is understood that when approved leaves begin on Monday and end on the
following Friday, the individual will not be required to work the weekend before
or the weekend after the leave except in cases of emergency or customer service
requirements that arose during the employees leave.

Employees must continue to pay their portion of any benefits that are normally
payroll deducted during their leave.

EMPLOYEE PRODUCTION AND CONDUCT

Section 1

The Union recognizes and acknowledges that the Company has the duty of
maintaining good discipline among its Employees because the Company is
responsible for the efficient, safe and orderly operation of its business.



Section 2

The Company shall have the right to discipline and/or discharge Employees for
cause.



Section 3

In the case of any offense for which an Employee may be discharged, the Company
may, in its sole discretion, impose a lesser penalty. The imposition of a lesser
penalty may not be used as evidence of discriminatory treatment in any
arbitration proceeding under this Agreement.



Section 4

The following shall constitute cause for immediate discharge not subject to the
Grievance and Arbitration provisions of this Agreement:



(a) Fighting on Company property, where it is undisputed that the Employee
initiated physical contact with another Employee;

(b) Possessing non-prescription intoxicants or illegal drugs on Company
property;

(c) Sale of drugs on Company property, while on duty, or to other Employees;

(d) A positive laboratory test result establishing the presence in the
Employee's bodily system of illegal drugs, controlled substances, alcohol or the
presence of lawful over-the-counter or prescription drugs (at a level higher
than the manufacturer's or doctor's recommended dosage);

(e) Drinking intoxicants, using illegal drugs, or misusing legal drugs off
Company property and then returning to work or working "under the influence";

(f) Being convicted of a felony, not including traffic violations, unless such
traffic violations may result in a jail sentence; or

(g) The possession of guns, knives (except for pocket knives), illegal weapons
of any kind on Company property or while the Employee is on duty and/or
representing the Company, whether on or off Company property.

Section 5

The following shall constitute cause for discipline, up to and including
immediate discharge, expressly subject to the Grievance and Arbitration
provisions of this Agreement, and the enumeration here is by way of illustration
and shall not be deemed to exclude or restrict the Company's right to discipline
or discharge its Employees for any other cause:



(a) Fighting on Company property, where it is disputed that the Employee
initiated physical contact with another;

(b) Incompetence or inefficiency;

(c) Unexcused absence and/or tardiness;

(d) Breach of this Agreement;

(e) Refusal to execute any work received from or destined to another Company
whose Employees are locked out or on strike;

(f) Misconduct on Company property;

(g) Violation of Company rules, including safety rules;

(h) Disparagement of the Company or any Company official whether this occurs on
or off Company property;

(i) Disloyalty;

(j) Dishonesty;

(k) Working for any company that competes in any way with the Company, without
the Company's written approval;

(l) Working for any other employer or becoming self-employed if doing so
interferes with the Employee's satisfactory performance for the Company;

(m) Insubordination which shall be defined as a refusal of an Employee to follow
orders, a refusal to perform work as assigned or the use of abusive, profane
and/or inflammatory language (exclusive of "shop talk") when directed to any
Company executive, manager or supervisor;

(n) Substantial misstatement or omission in the Employee's application for
employment or other document used or prepared during the course of employment;

(o) Substantial false statement or willful misstatement regarding Company
business;

(p) Refusal to use the materials or equipment received from or delivered by
another Company whose Employees are locked out or on strike;

(q) Misuse of Company material, facilities or equipment; or

(r) Willful neglect of duty.

Section 6

To the fullest extent permitted by law, the Company shall have the right to
require of any Employee at any time a physical examination by a physician of its
choosing to determine said Employee's physical and mental ability to perform his
job assignment efficiently and safely. To the fullest extent permitted by law,
the Company shall have the right to evaluate the ability of the Employee to
perform his job assignment efficiently and safely, and the Company may promote,
demote, lay off, transfer or discharge said Employees as a result of such
evaluation. It is understood that the Company may only act with just and proper
cause and that its actions shall be subject to the Grievance and Arbitration
provision of this Agreement.



Section 7

The Company shall have the right to conduct job studies and to use that
information to evaluate the work performance of the Employees covered by this
Agreement. It is understood that the Company may only act with just and proper
cause and that its actions shall be subject to the Grievance and Arbitration
provision of this Agreement.



Section 8

With respect to this Article, the Company's or Union's failure to exercise any
right, prerogative, or function hereby reserved to it, or the Company's or
Union's exercise of any such right, prerogative, or function in a particular
way, shall not be considered a waiver of the Company's or Union's right to
exercise such right, prerogative, or function or preclude it from exercising the
same in some other way not to conflict with the express provisions of this
Agreement.



Section 9

There shall be no restriction placed upon the amount of work performed by any
individual or group of individuals, nor shall production be limited in any
manner.



Section 10

Subject to the regular hours of work established hereunder, the Company retains
the sole right to determine the extent to which its plant or any part thereof
shall be operated or shutdown or production reduced or increased. No shutdown or
reduction because of the lack of sales, shortage of material or other similar
causes shall be deemed a lockout (within the meaning of this Agreement). The
right to establish posting standards and the scheduling of operations and the
choice of equipment for various jobs shall be vested exclusively in the Company.



SUB-CONTRACTING

Both parties recognize and agree that contracting out is an essential part of
maintaining an efficient and competitive business. The Company will refrain from
contracting out any work normally performed by the bargaining unit employees
unless there is no other cost-effective alternative. It is understood that some
tasks cannot be accomplished through any other method.

The Company maintains the right to decide whether there is a cost-effective
alternative to subcontracting, based on, but not limited to, business needs,
customer demand, availability of product, equipment expectations, and manpower.

RIGHTS OF PARTIES

Section 1

The Union has the exclusive right and duty to bargain collectively and process
grievances for and on behalf of all of the employees in the Bargaining Unit.
Otherwise, the Union does not have or claim any right to participate in or
interfere with the management or the operation of the business of the Company or
the determination of the operating policies of the Company or the selection,
supervision or direction of the Employees of the Company.



Section 2

Except to the extent expressly abridged by a specific provision of this
Agreement, the Employer reserves and retains solely and exclusively all of its
normal, inherent, and common law rights to manage the business, as such rights
existed prior to the execution of this Agreement, and it is agreed that the
Employer alone shall have the authority to determine and correct policies, modes
and methods of operating its business, without interference by the Union. The
sole and exclusive rights of Management which are not specifically abridged by
this Agreement include, without limitation, the following:



To determine the methods, materials and processes to be employed;

To introduce improved methods and equipment to reduce cost for the production
and sale of its services;

To change, discontinue or automate processes or operations;

To determine the qualifications of new Employees;

To hire, select and to determine the number and type of Employees required;

To determine the size and composition of its work forces;

To determine and select the equipment, machinery, products and supplies to be
used, operated, manufactured, handled, processed, sold, or distributed;

To hire, select and determine the number and type of Employees required;

To promote, transfer, layoff, terminate, or otherwise relieve Employees from
duty for lack of work or other reasons in accordance with the terms of this
Agreement;

To reprimand, suspend, discharge, or otherwise discipline employees for just
cause or other reasons in accordance with this Agreement;

To determine job content and the types of work needed;

To establish work and quality standards;

To assign work;

To determine the hours and dates to be worked on each job and each shift;

To establish shifts, to set the hours of work and the number of Employees for
such shifts, and from time to time to change the shifts and the hours and
Employees of the shifts;

To set the standards of productivity, the products to be produced and/or the
services to be rendered;

To discontinue, transfer, assign, all or any part of its business operations;

To determine the fact of lack of work;

To expand, reduce, alter, combine, transfer, assign, establish or cease any job,
job classification or operation;

To control, regulate, change, or discontinue the use of supplies, machinery,
tools and equipment, vehicles or other property owned, used, processed or leased
by the Employer;

To select new equipment for its operations, including equipment for new
operations;

To adopt and enforce safety rules and rules of conduct, policies and practices;
and

To introduce new, different or improved methods, means and processes of
transportation, production, maintenance, service and operation and otherwise
generally to manage the operations of the Employer and to direct the work
forces.

Section 3

As a condition of entering employment, or after a thirty (30) day absence for
any reason, the Company reserves the right to require a medical examination and
a certificate from a qualified and mutually acceptable medial doctor as to the
Employee's fitness and physical ability.



Section 4

The Company shall have the sole and exclusive right to require of any Employee
at any time a physical examination by a physician of its choosing to determine
said Employee's physical and mental ability to perform his job assignment
efficiently and safely. To the fullest extent permitted by law, the Company
shall have the sole and exclusive right to evaluate the ability of the Employee
to perform his job assignment efficiently and safely, and the Company may
promote, lay off, or discharge said Employees as a result of such evaluation.



Section 5

The Company shall have the sole and exclusive right to administer a policy
governing the use, possession and/or sale of drugs and/or alcohol; to require
Employees to submit to testing for the presence of drugs and/or alcohol; to
discipline Employees for violations of policies governing drugs and alcohol.
Information concerning the nature of the random testing procedure used at the
Company will be obtained by the Company from the independent third-party company
responsible for directing the random testing procedure and disclosed to the
Union.



Section 6

With respect to this Article, the Company's failure to exercise any right,
prerogative or function hereby reserved to it or the Company's exercise of any
such right, prerogative, or function in a particular way, shall not be
considered a waiver of the Company's right to exercise such right, prerogative,
or function or preclude it from exercising the same in some other way not in
conflict with the express provisions of this Agreement.



TEMPORARY EMPLOYEES - TEMPORARY AGENCIES

The Company has the right to, in its sole discretion, use employees of temporary
agencies to perform Bargaining Unit work for periods of up to ninety (90) days
per such employee. During this temporary period under which the employee is
still employed by the temporary agency, the Company shall have the sole and
exclusive right to discipline or terminate the employee's services with or
without cause and neither the employee nor the Union shall have the right to
grieve, arbitrate, or otherwise contest the action of the Company. If, at the
conclusion of the ninety (90) day period or earlier, the Company hires the
employee as a full-time employee of the Company to work in the Bargaining Unit,
the Company will recognize the Union as the employee's sole and exclusive
bargaining representative pursuant to the Scope and Recognition article of this
Agreement and the employee will commence working as a new employee pursuant to
the Probationary Period article of this Agreement.

 

BARGAINING UNIT WORK

Other than leadmen and field service technicians, who may perform Bargaining
Unit work, persons whose regular jobs are not in the Bargaining Unit will not
work on any job for which rates are established by the Agreement, except for the
following purposes:

Bona fide training of employees;

Protection of life and property under emergency conditions;

Development of new equipment and techniques critical to the operation of the
Plant;

Training of management or supervisory personnel for managerial duties;

De minimus activities that do not result in the loss of pay or work
opportunities for bargaining unit employees;

Occasional adjustments of machinery or materials or taking measurements
necessary for evaluation of operations; or

Other cases of emergency or customer service requirements requiring work of two
hours or less per day.

But for these exceptions, no Employee will be deprived of work or pay because of
substitution by excluded personnel. If a management or supervisory employee
performs Bargaining Unit work in violation of this Section and the Bargaining
Unit employee who otherwise would have performed the work can be reasonably
identified, the Company shall pay that employee the applicable standard hourly
wage rate for the time involved.

LAYOFFS, RECALL AND JOB BIDDING

Section 1

The Company shall have the right to lay off and recall Employees. When making
these determinations, the Company shall determine the affected job
classification, specific job performed, and number of employees it needs and
then select Employees for layoff or recall using the following criteria in the
order noted:





(a) The comparative skills and abilities of the Employees within the affected
job classification(s);

(b) The comparative plant seniority and comparative performance of the Employees
within the affected job classification(s);

(1) Plant seniority shall be calculated from each individual employee's date of
employment in the Bargaining Unit of the Company. An Employee's continuous
service shall be deemed to be broken and seniority lost if he or she is
discharged for just cause, he or she voluntarily quits, he or she fails to
return to work after a layoff within five (5) working days after notification is
mailed by Certified Mail (unless extenuating circumstances as determined by the
Company prevent the Employee from doing so), he or she has been laid off for six
(6) months or absent due to a work related injury or illness for twelve (12)
months or more, he or she is absent for more than three (3) consecutive working
days without just cause or without notifying the Company, he or she is absent
from work for any reason (other than a work related injury or illness for twelve
(12) months or more, as discussed above) for six (6) months or more.

(2) Comparative performance will be assessed by the Company's managers and
supervisors using the criteria set out in the Company's performance appraisal
forms, as they may exist from time to time and will be distributed to the
bargaining unit, with the understanding that the Company will consult with the
Union before making any material change to the performance appraisal form.

(c) The comparative discipline, attendance, and tardiness records of the
Employees.

Section 2

The Company shall have the right to promote, transfer, or fill new or vacant
positions within the Bargaining Unit. When making these determinations, the
Company shall determine the needed job classification, specific job that will be
performed, and number of employees it needs. The Company will then post
information concerning the position on the plant bulletin boards for a period of
five (5) workdays, and any Bargaining Unit employee may request in writing to be
considered for the position by applying to the Company manager of the department
posting such notice. The Company will then select Employees using the following
criteria in the order noted:



(a) Comparative skills and abilities to perform the new job, and performance in
the current job;

(b) Comparative plant seniority; and

(c) Comparative discipline, attendance, and tardiness records.

Where applicable, when making non-promotion determinations concerning filling
vacant positions, preference will be given to employees who previously held the
vacant classification but were laid off in the preceding six months and have
applied for recall. No employee will be promoted, transferred, or asked to fill
a position who does not possess the qualifications and ability to satisfactorily
perform the job. If no bargaining unit employee has the qualifications and
ability to satisfactorily perform the duties of any new position or vacancy, the
Company will have the right to fill the position or vacancy from the outside.

NO STRIKES/NO LOCKOUTS

Section 1

It is the intent of the parties to this Agreement that the procedure herein
shall serve as a means for peaceable settlement of all strike or lockout
disputes that may arise between them.



Section 2

The Company agrees that, during the life of this Agreement, it will not lock out
its employees.



Section 3

The Union agrees that, during the life of this Agreement, there shall be no
strikes (including but not limited to sympathy, unfair labor practice, or
wildcat strikes), sit-downs, slow-downs, work stoppages, boycotts, any acts
honoring a picket line or any other acts that interfere with the Company's
operations or the production or sale of its products or services during the term
of this Agreement by the Union, its officers, agents and members. It is
understood that the foregoing proscriptions are specifically intended to
include, but are in no way limited to, the following:



(a) The honoring of a picket line, or any other concerted activity, of either a
sister or affiliate local of the Union, of any other organized unit at the
Company, or of any other union, group or individual; and

(b) The participation in or support or encouragement of any consumer boycott,
advertising boycott, or information picketing, of either a sister or affiliate
local of the Union; or of any other organized unit at the Company or of any
other union, group or individual.

Section 4

The Union agrees that it will not authorize, ratify, or condone any strike or
any other activity described herein. In the event of any strike or any other
proscribed activity not authorized, ratified, or condoned by the Union, the
Union and its officers, agents, and representatives will make every good faith
effort to end such activity. Such good faith efforts must include, but are in no
way limited to, the following:



(a) The Union will notify all Employees immediately in the event of a strike, or
other proscribed activity, that the activity is unauthorized and in violation of
the Agreement, and that they shall cease such unauthorized activities. The Union
will send a copy of such notice to the Company;

(b) The Union will inform all Employees who participate in the strike or other
proscribed activity that it is their individual responsibility per (a) above.

Section 5

Any or all Employees participating in any activity proscribed herein may be
subject to disciplinary action, including discharge.



Section 6

The Parties shall have direct recourse to the National Labor Relations Board or
the courts for a violation of this Article. The Company and the Union do hereby
expressly agree that for purposes solely of injunction by a court of competent
jurisdiction any strike or other proscribed activity is and shall be deemed to
be over a dispute with the Company by an Employee or group of Employees
involving the interpretation or effect of this Article and shall be immediately
enjoined by any court of competent jurisdiction. Should the National Labor
Relations Board or the court find the Union has violated this Article, the Union
agrees to be jointly and severally liable for compensatory damages, for punitive
damages, and for all of the Company's costs, including attorney's fees, incurred
in halting the strike and/or in collecting damages.



Section 7

The obligations, rights, and provisions of this Article shall be completely
independent of and shall not be affected or limited by the inclusion or absence
of any other provision of this Agreement, including any grievance and/or
arbitration provisions. The obligations, rights, and provisions of this Article
are not subject to the grievance and/or arbitration provisions of this
Agreement. Nothing in this Article, however, will limit the ability of an
individual employee subjected to disciplinary action by the Company for
participating in any activity proscribed herein to grieve and/or arbitrate such
action on the basis of "mistaken identity." The arbitrator's rights when
deciding such issues shall be limited to deciding the issue of mistaken identity
and the arbitrator will not be permitted to otherwise modify the disciplinary
action at issue.



NOTICES

Any notice that is required to be given or may appropriately be given by one
party (Union or Company) to the other hereunder, shall be in writing and shall
be given by personal delivery or sent by prepaid delivery service or certified
or registered mail. Notices to the Company shall be addressed as Attention:
(name) (address). Notices to the Union shall be addressed as Attention: (name)
(address). Any mailed or wired notices shall be deemed given at the time of
dispatch in the mail or by delivery. Notices personally delivered shall be
delivered to the aforesaid persons. Either party may change its address for
notices hereunder by giving written notice to the other party in accordance
herewith.

GRIEVANCE AND ARBITRATION

Section 1

A "grievance" is a dispute, complaint or controversy of any kind arising between
the Company and the Union concerning the interpretation, application,
performance or alleged breach of any of the specific terms and conditions of
this Agreement, unless such provision is specifically excluded from the
grievance and arbitration provisions. A Grievance shall be processed only in
accordance with the provisions of this Article.



Section 2

Step 1: A grievance shall be first discussed by the Shop Steward designated by
the Union and a Supervisor designated by the Company within five (5) working
days of an occurrence, or knowledge thereof giving rise to the grievance.

Step 2: If the grievance is not resolved within five (5) working days after the
Step 1 meeting, the grievance shall be reduced to writing and presented to the
Company by the Shop Steward. If the Union does not submit a written grievance to
the Company within ten (10) working days after the Step 1 meeting, it is deemed
waived. The Company shall then have five (5) working days to respond to the
written grievance. The Company's failure to respond shall not be used against it
in any way.

Step 3: If the grievance cannot be resolved by Step 2, the matter may be
appealed by either party, within five (5) working days after receipt of the Step
2 answer or, if the Company does not respond, within five (5) working days of
the date the Company's response was due. The request for arbitration must be
made in writing. The parties will make a good faith effort to select and
mutually agree upon a single arbitrator within ten (10) days following receipt
of the answer. If agreement cannot be reached, either patty may request a seven
person panel list from the Federal Mediation and Conciliation Service ("FMCS")
and then select the arbitrator pursuant to Section 3 of this clause. It is
expressly understood that this Section 1 covers grievances which were processed
and handled in accordance with the grievance procedure described within Steps 1
and 2 above. The provisions of the no-strike provision are specifically excluded
from arbitration under the provisions of this Article, as are those Articles
and/or Sections which specifically exclude arbitration.

Section 3

The Arbitrator shall be selected from a seven person panel list supplied by the
FMCS for the Midwest Region and shall be limited to arbitrators who are members
in good standing of the National Academy of Arbitrators. The arbitrator will be
selected by mutual agreement or by striking. The person striking first is to be
decided by the flip of a coin and thereafter alternated between the parties.



Section 4

Jurisdiction of the arbitrator selected shall be limited to:



(a) Adjudication of the issues which, under the express terms of this Agreement
and/or any Submission Agreement, is entered into between the parties hereto; and

(b) Interpretation of the specific terms of this Agreement, which are applicable
to the particular issue presented to the arbitrator; such jurisdiction shall not
give the arbitrator authority to supplement or modify this Agreement by
reference to any industry practice or custom or any so-called "common law of the
shop"; and

(c) The rendition of a decision or award which in no way modifies, adds to,
subtracts from, changes, or amends any term or condition of this Agreement or
conflicts with the provisions of this Agreement; and

(d) The rendition of a decision or award which is not retroactive to a date
preceding the date of the written grievance, upon which the decision or award is
based, except for decisions or awards of back pay, which may be retroactive to
the date of the incident giving rise to the back pay claim if the arbitrator
determines that all applicable legal requirements for awarding back pay
retroactively have been met; and

(e) The rendition of a decision or award which does not grant relief extending
beyond the termination date of this Agreement, except as otherwise mutually
agreed upon by the parties hereto; and

(f) The rendition of a decision or award in a discharge or disciplinary layoff
case which adjudicates only the guilt or innocence of the Employee(s) involved
and which in no way modifies or amends the penalty imposed, provided that if the
arbitrator finds that the Employee(s) was not discharged or disciplined for
cause, any award of back wages shall be limited to the amount of regular
straight-time wages the Employee would otherwise have earned from his employment
with the Company during the period limited by subparagraphs (d) and (e) above.
The issue of whether any damage award will reflect an offset for unemployment
compensation and/or compensation for personal services that he/she may have
received or be entitled to from any source during such period or any
compensation or assistance from any state or federal governmental agency will be
decided by the arbitrator; and

(g) The rendition of a decision or award in writing which shall include a
statement of the reasons and grounds upon which such decision or award is based;
and

(h) The rendition of a decision or award based solely on the evidence the
arguments presented to the arbitrator by the respective parties in the presence
of each other and the arguments presented in the written briefs of the parties;
and

(i) The rendition of a decision or award within thirty (30) calendar days of the
date of presentation of written briefs by the parties.

Section 5

Any dispute which arises under the Agreement but which is based on events that
occur before or after its termination is expressly excluded from the
jurisdiction of the arbitrator.



Section 6

No one arbitrator shall have more than one (1) grievance submitted to him and
under consideration by him at any one time unless the parties hereto otherwise
agree in writing. A grievance shall be deemed under consideration by an
arbitrator until the arbitrator has rendered his decision and award in writing.



Section 7

The decision of the arbitrator within the limits herein described shall be final
and binding upon the Company, the Union, and the Employee(s) affected, subject
to judicial review.



Section 8

Only grievances, which involve an alleged violation by the Company of a specific
section or provision in this Agreement and which are processed in the manner and
within the time limits herein provided shall be subject to arbitration.
Notwithstanding any other provision of this Agreement, no grievance shall be
arbitrable and no right of action shall accrue to the Union or any Employee
under this Agreement with respect to:



(a) Any matter involving the administration, interpretation, or application of
any insurance plans or any other fringe benefit mentioned or not mentioned in
this Agreement in which Employees covered by this Agreement are eligible to
participate;

(b) The Supervisor's judgment of an Employee's competency; or

(c) Those matters noted in Article 11 of the part of this Agreement entitled
"Employee Production and Conduct."

Section 9

In addition to the grounds provided by law for vacating and/or correcting an
arbitration decision or award, upon petition by either party to a court of
competent jurisdiction, any arbitration decision or award hereunder shall be
vacated and/or corrected upon any of the following grounds:



(a) That the arbitrator exceeded his jurisdiction or authority under this
Agreement and/or under the Submission Agreement;

(b) That the arbitrator's decision or award is not supported by substantial
evidence; or

(c) That the arbitrator's decision or award is based upon an error of law.

Section 10

Arbitrator's fees and expenses and the costs incidental to the hearing shall be
divided equally between the Union and the Company. The cost of a transcript will
be paid by the party requesting the transcript. If both parties request a
transcript, the cost of a transcript will be divided equally between the Union
and the Company. Each party shall bear the expense of its own representation,
witnesses and associated costs.



Section 11

Any deadline in this Article may be extended by mutual agreement of the parties
if in writing and signed by the parties.



UNION DUES AND INITIATION FEES



The Company agrees that it will implement and maintain a check-off procedure for
the collection of Union dues and initiation fees.



Section 1 The Union shall furnish the Company with voluntary authorization cards
it has in its possession which will form the legal basis for deducting Union
fees and dues from the wages of employees who have signed such cards.

Section 2 The Company will perform the required deduction calculations and make
the required deductions every other payday.

Section 3 Once calculated, the aforesaid membership dues and fees shall be
remitted by the Company within thirty (30) days to the International
Secretary/Treasurer of the United Steelworkers of America (or its successor), 5
Gateway Center, Pittsburgh, PA 15222.

Section 4 The Union will indemnify and hold the Company harmless from any
liability, demand, cost, expense, loss, claim, or attorney's fee arising from or
concerning the deduction of Union fees and dues from the wages of its employees.

Section 5 The Union will conduct initial educational training for each employee
who signs a voluntary authorization card to deduct Union fees and dues, and will
thereafter use its best efforts to educate each such employee as to the
following information, which efforts will include, without limitation,
distributing in writing to each employee a written statement providing the
following information: (1) that the voluntary authorization card is a legal and
binding contract between the employee and the Union, (2) that by executing the
voluntary authorization card, the employee is authorizing the deduction of Union
fees and dues from the employee's paycheck, (3) that the Union, not the Company,
has established the amount of Union fees and dues that will be deducted from the
employee's paycheck, (4) that Union fees and dues will be deducted from the
employee's paycheck for the duration of the contract whether the employee
maintains membership in the Union or not, (5) that the Union, not the Company,
has established the minimum one-year duration of the contract, (6) that the
Union, not the Company, has prescribed the process by which the employee may
discontinue the deduction process, and (7) that the Union has agreed to assume
all responsibility for resolving employee complaints concerning the deduction of
Union fees and dues.

ECONOMICS

Section 1

Shift Differential: The Company will pay to all hourly-rated employees of the
bargaining unit on the second and third shifts their base salary rate plus 25
cents per hour.





Section 2

Overtime: The Company will pay overtime in accordance with the proposal signed
by the Union and the Company during noneconomic bargaining.





Section 3

Vacations: All regular full-time employees of the bargaining unit will earn
vacation time as follows:



On a First Anniversary: 40 hours per year;

On Second through Ninth Anniversaries: 80 hours per year;

On Tenth Anniversary through Twentieth Anniversaries: 120 hours per year;

On a Twenty-First Anniversary and thereafter: 160 hours per year.

Vacation days cannot be used until they have accumulated on your anniversary
date. Vacation days may not be sold back to the Company. No employee may
accumulate more than 20 days of vacation. Once 20 days of vacation have
accumulated, the employee will not receive any more vacation time. Vacation time
may be taken in full day or half day increments. The bargaining unit may not
have more than 10% of its work force off at any given time for vacations.

Vacation must be approved by your supervisory and submitted to the Personnel
Department allowing as much notice as possible. If there is a conflict with two
or more employees requesting the same vacation date, supervisors will make the
decision. To request vacation, submit a completed vacation request form (no
copied forms, please) with your supervisor's approval to the Personnel
Department prior to the requested vacation date. The Personnel Department will
provide the necessary information and approvals and return your copy and your
supervisor's copy. Paid time off for vacation will count as hours worked for the
purpose of computing overtime. Paid time off for vacation will be reflected in
the paycheck for which the time as taken. Vacation pay will not be advanced.

Section 4

Sick Leave: All bargaining unit employees will receive four days of sick leave
on the date on which this Agreement commences and thereafter on January 1 of
each subsequent year under this Agreement. All bargaining unit employees using a
sick day will receive 8 hours pay at the regular straight-time rate, excluding
any shift differential. All bargaining unit employees must present the Company
with a signed doctor's note to receive sick day compensation under this policy.
Sick leave days will not count towards the calculation of overtime pay, may not
be carried over to the next year, may not be sold back to the Company, and
accrued unused sick leave days are not subject to reimbursement upon termination
of employment .



Section 5

Holidays: All bargaining unit employees will receive 8 hours pay at the regular
straight-time rate, including any shift differential, for the following
holidays: New Years Day, Good Friday, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Day after Thanksgiving Day, Christmas Eve, and Christmas Day.
Additionally, the Company typically shuts down production for 3-5 days between
Christmas and New Year's Day to do physical inventory. Employees who are not
required to work during this week will receive the time off without pay unless
vacation time is taken.



To be eligible for holiday pay, employees must work their last scheduled workday
before the holiday and their first scheduled day after the holiday, unless your
absence on either of these days is due to a scheduled vacation. Should any of
these holidays fall on a Saturday or Sunday, the Company will observe either the
previous Friday or the following Monday as the holiday. You will be given
advance notice so that you may make your holiday plans. If a recognized holiday
occurs during an employee's vacation, an additional day may be added to the
vacation period to compensate for the holiday. Employees who are required to
work on a scheduled holiday will receive their eight hours holiday pay plus pay
for the hours they actually worked. Holiday pay will be calculated for hourly
employees based on the straight-time rate for eight hours. Salaried employees
will receive their regular salary during the week in which the holiday occurs.
Paid time off for holidays will count as hours worked for the purpose of
computing overtime.

Section 6

Trencor Group Insurance Options and Premiums: All bargaining unit employees will
be provided with the same insurance options and insurance premium obligations as
other nonmanagement Trencor employees under Trencor's group medical plan, as
such options and obligations may exist and change from time to time. All
language in the "Medical Insurance" and the "Life, Accidental Death and
Dismemberment, Short and Long Term Disability Policies" sections of the Employee
Handbook, as it may exist from time to time, are applicable. The bargaining unit
will be represented on any committee of Company employees which may be formed to
participate in Company efforts to reduce health care costs and/or raise
awareness of insurance costs to all employees.



Section 7

Work Boots and Prescription Glasses Allowances: All bargaining unit employees
will be reimbursed $75 per year for the purchase of new workboots. All
bargaining unit employees will be provided with up to one pair of prescription
single vision eyeglasses per year from a Company-designated supplier. The
additional cost of bifocal lenses or other employee-determined changes will be
paid for by the bargaining unit employee.



Section 8

Wage Raises and Wage Band Raises: All bargaining unit employees will be paid in
accordance with the Company's most recent Pay Scale proposal (except employees
whose pay exceeds their applicable pay ranges, who will be grandfathered in at
their current rate of pay). Bargaining unit employees (other than employees
grandfathered in at a rate of pay exceeding their applicable pay range) will
receive a 4.0% across the board raise during the first year of this Agreement, a
3.0% across the board raise during the second year of this Agreement, and a 3.0%
across the board raise during the third year of this Agreement. Additionally,
the minimum and maximum per hour wage ranges in the Pay Scale will be raised
3.0% during each of the second and third years of this Agreement.



Section 9

401K Plan Participation: All bargaining unit employees will be provided with the
same 401K plan options as other nonmanagement employees under Trencor's 401K
plan.



Section 10

Jury and Witness Duty Leave: All bargaining unit employees will receive
Jury/Witness duty leave in accordance with the "Jury/Witness Duty Leave" section
of the current Employee Handbook, as it may exist from time to time.



JOB DESCRIPTIONS, CLASSIFICATIONS, AND PAY SCALES

Section 1

Any bargaining unit employee with a minimum of 2 1/2 years experience at his/her
job description classification will be paid no less than the midpoint of the pay
scale corresponding with their job description.



Section 2

Each bargaining unit employee will have his/her job description classification
reconfirmed by their supervisor at their appraisal interview.



Section 3

The Company encourages all of its bargaining unit employees to explore their
full potential.



Section 4

Questions about job descriptions, classification or reclassification, or pay
scales should be directed to the Company's Plant Manager, then to the Company's
Vice President of Manufacturing.



Section 5

Upon request, after the bargaining unit employee's appraisal interview, the
Plant Manager and/or the Vice President of Manufacturing will meet with the
employee to discuss objectives for the employee to identify and meet in order to
be classified in an "advanced" job description. The Company will thereafter make
reasonable efforts to give the employee work and training opportunities relating
to the employee's objectives. Training opportunities will include providing the
employee with internal training opportunities and programs and/or reimbursing
the employee for successfully completing outside training and/or educational
programs pursuant to the Company's Tuition Reimbursement Policy, as stated in
the current Employee Handbook, as it may exist from time to time.



Section 6

The Company reserves the right to determine, in its sole discretion, whether any
bargaining unit employee has met any objectives and whether the bargaining unit
employee should be classified or reclassified in an "advanced" job description.



Section 7

The following Job Descriptions will be used during the duration of this
Agreement. The Pay Scales corresponding with the Job Descriptions will be used
during the first year of this Agreement and thereafter will be modified in
accordance with this Agreement.





Advanced Shipping/Receiving ($ 9.79 - $11.85)

Assembles orders, stores received items and issues to production. Has working
knowledge of computerized shipping, receiving and parts issuing system.
Responsible for verifying all receipts against purchase orders and all shipments
against shipment documentation. Responsible for all shipping documentation
required to ship complete machines and spare parts. Performs any regular
stockroom work assigned to insure proper storage, receipt, shipment and issuing
of parts. Demonstrates continuous effort to improve operations. Demonstrates
continuous effort to improve operations. Instructs less capable shipping and
receiving personnel in safe and effective warehouse and shipping procedures.
Works with little supervision.

Shipping/Receiving ($ 8.24 - $9.79)

Builds boxes and or crates as required. Packs parts for shipment. Loads, unloads
and moves material within or near warehouse, plant or worksite. Able to read and
understand computer documentation for the movement of materials. Loads and
unloads materials onto or from trucks, pallets, trays, racks and shelves by hand
or forklift. Moves materials to or from storage or worksite to designated area.
Requires general supervision.

Maintenance ($ 12.36 - $14.94)

Performs a wide variety of plant, office and yard maintenance work. Work
involves electrical installation and maintenance and some of the following:
carpentry, painting, pipe fitting, masonry, plumbing, steam fitting and sheet
metal work. May perform minor new construction. Works with minimum supervision
and work may require the planning and installation of new wiring, rearrangement
of equipment, etc.

Advanced Burn Table Operator ($ 12.36 - $15.45)

Capable of operating all three computer controlled burn tables on various
thicknesses of steel. Able to download templates and nest for maximum use of
material as well as utilize nests prepared by engineering. Ability to understand
scheduling work orders for use in identifying and organizing burned pieces.
Instructs less capable burn table operators in safe and effective set up and
operation techniques. Demonstrates continuous effort to improve operations.
Works with little or no supervision.

Burn Table Operator ($ 10.82 - $12.88)

Ability to operate at least one of the three computer controlled burn tables.
Capable of using nests created by others. Ability to understand scheduling work
orders for use in identifying and organizing burned pieces. Requires some
supervision to set up and maintain burn table.

Advanced Track Torch Operator ($ 12.36 - $15.45)

Able to use blueprints to manually set up track torch to burn complex parts with
various thicknesses and burn angles. Ability to understand scheduling work
orders for identifying and organizing burned pieces. Instructs less capable
track torch operators in safe and effective set up and operation techniques.
Demonstrates continuous effort to improve operations. Works with little or no
supervision.

Track Torch Operator ($ 10.82 - $12.88)

Able to use blueprints to manually set up track torch to burn simple parts of
various thicknesses. Ability to understand scheduling work orders for
identifying and organizing burned pieces. Requires some supervision.

Advanced Fitter Welder ($ 13.39 - $16.48)

Works from drawings to plan, layout, fit up and weld out large, complex
weldments. Performs complex arc and acetylene welding. Able to weld and
fabricate metals in vertical, horizontal and overhead positions for high
strength requirements. Instructs less capable fitter welders in safe and
effective fit up and welding techniques. Demonstrates continuous effort to
improve operations. Able to complete projects with little or no supervision.

Fitter Welder ($ 10.82 - $13.91)

Works from drawings to layout, fit up and/or weld out weldments. Sometimes helps
with complex weldments. Performs arc and acetylene welding. Able to weld in
vertical and horizontal positions. Requires some supervision.

Advanced Press Operator ($ 13.39 - $16.48)

Ability to use engineering drawings to layout and bend complex metal parts to
the required shapes. Can develop bend templates for use in bending of repetitive
parts. Instructs less capable press operators in safe and effective set up and
operation techniques. Demonstrates continuous effort to improve operations.
Works with little or no supervision.

Press Operator ($ 10.82 - $13.91)

Ability to use engineering drawings to layout and bend simple metal parts to the
required shapes. Uses bend template developed by others to bend and shape
repetitive parts. Needs supervision.

Advanced Layout Technician ($ 13.39 - $16.48)

Ability to use engineering drawings to layout locations for further drilling,
cutting, bending or machining parts. Must be detail oriented and accurate to
close tolerances. Knowledgeable of all types of measuring equipment to layout
parts. Capable of producing accurate templates for use in repetitive layout
parts. Utilize shop work orders to collect, organize and direct parts to
subsequent operations. Instructs less capable layout technicians in safe and
effective layout techniques. Demonstrates continuous effort to improve
operations. Works with little or no supervision.

Layout Technician ($ 10.82 - $13.39)

Ability to use engineering drawings to make simple layouts for further drilling,
cutting, bending or machining. Uses layout templates for repetitive parts.
Utilizes shop work orders to collect, organize and direct parts to subsequent
operations. Needs supervision and help from colleagues.

 

 

Advanced Painter ($ 11.33 - $13.39)

Sprays machines or a variety of parts with primer or finish paint and operates
permatex-lining equipment under minimal supervision. Has ability and knowledge
to perform spot repairs and blended repairs on previously painted equipment and
parts. Uses brush to touch up any imperfections. Mixes paint and adds thinner
for proper consistency. May do other work in

department when necessary. Responsible for understanding and complying with all
EPA and local policies and procedures. Demonstrates continuous effort to improve
operations. Instructs less capable painters in safe and effective painting and
priming techniques.

Painter ($ 9.79 - $11.85)

Sprays machines or a variety of parts with primer or finish paint, under
supervision. Uses brush to touch up any imperfections. Mixes paint and adds
thinner for proper consistency. May do other work in department when necessary.
Responsible for understanding and complying with all EPA and local policies and
procedures.

Advanced Assembly Mechanic ($ 12.36 - $15.45)

Ability to complete mechanical assembly on all trencher subassemblies and final
assembly of the machine. Works with engineering drawings to assemble close
tolerance machine parts into working mechanical components. Ability to adjust
and align to close tolerances to maintain required fit of all mechanical
components. Diversified to plan or help plan assembly procedure. Demonstrates
continuous effort to improve operations. Familiar with all hydraulics and
electrical components. Instructs less capable assembly mechanics in safe and
effective assembly procedures. Works with little or no supervision.

Assembly Mechanic ($ 10.30 - $12.88)

Generally work with Advanced assembly Mechanics to complete mechanical assembly
of subassemblies and final assembly of the machine. Utilizes drawings and/or
verbal instruction to complete simple assemblies. Helps to install trencher
components to complete assembly of the trencher.

Assembly Welder ($ 12.36 - $15.45)

Works with Advanced Assembly Mechanics to help erect and assemble machine.
Utilizes welding skills to add to, modify or complete weldments for final
assembly of the machine. Must be able to weld in vertical, horizontal and
overhead positions. Helps with mechanical assembly when not using welding
skills. Requires verbal direction and some supervision.

Advanced Electrician ($ 12.36 - $15.45)

Ability to use electrical schematics and specifications to completely wire up a
machine. Must have full understanding of electrical and electronics circuitry
and controls. Familiar with the electrical requirements of computerized
components. Offers recommendations to engineering for improvements in electrical
and electronic design. Must be able to check out, inspect and trouble shoot all
electrical and electronic systems on the machine. Helps as an assembly mechanic
when required. Instructs less capable electricians in safe and effective
electrical techniques. Demonstrates continuous effort to improve operations.
Works with little or no supervision.

Electrician ($ 10.30 - $12.88)

Generally works with Advanced Electrician to wire up machines. Must be able to
read electrical schematics and have some idea of electrical circuitry. Helps to
check out and inspect electrical systems. Helps as an assembly mechanic when
required. Requires some supervision.

Advanced Hydraulic Technician ($ 12.36 - $15.45)

Full and complete understanding of both open and closed hydraulic schematics and
circuits. Able to build good quality hoses as specified by the engineering
drawings and bills of material. Responsible for installing hydraulics components
and hoses as required. Has the ability to logically trouble shoot hydraulic
systems to determine causes and solutions of problems. Responsible for setting
and checking proper pressure in the system as specified by engineering. Aids
field service personnel as required. Helps as an assembly mechanic when
required. Instructs less capable hydraulic technicians in safe and effective
hydraulic system techniques. Demonstrates continuous effort to improve
operations. Works with little or no supervision.

Hydraulic Technician ($ 10.30 - $12.88)

Working knowledge of hydraulic schematics and circuits. Builds good quality
hoses as specified by the engineering drawings and bills of material. Able to
install hydraulic components and hoses. Helps as an assembly mechanic when
required. Requires general supervision.

Advanced CNC Machinist (

$ 14.42 - 16.48)



Able to utilize engineering drawings to program CNC functions to produce
complicated, close tolerance machine parts in the least amount of time.
Knowledge of different programming languages required. Ability to set up and run
complex parts on various CNC machines. Instructs less capable CNC machinists in
safe and effective set up and CNC operation techniques. Demonstrates continuous
effort to improve operations. Works with little or no supervision.

CNC Machinist ($ 12.36 - $14.94)

Working knowledge of at least one CNC programming language. Able to program CNC
functions to produce parts efficiently. Ability to set up and run parts on at
least one CNC machine. Requires general supervision.

Advanced Machinist ($ 12.36 - $15.45)

Ability to set up and operate a wide range of manual machines such as lathes,
boring mills, mills, gear cutters, etc. unassisted. Adjust feeds and speeds to
improve quality and achieve maximum efficiency with minimal tool wear. Ability
to measure work carefully using precision measuring instruments to assure
conformance to tolerances. Demonstrates continuous effort to improve operations.
Instructs less capable machinists in safe and effective set up and operation
techniques. Works with little or no supervision.

Machinist ($ 10.30 - $12.36)

Ability to set up and operate a wide range of manual machines such as lathes,
boring mills, mills, gear cutters, etc. Knowledge of the required feed and
speeds to produce the part. Ability to measure work carefully using precision
measuring instruments to assure conformance to tolerances. Requires some
supervision.

Advanced Drill Press Operator ($ 11.33 - $14.94)

Ability to make precise layouts of holes to be drilled. Able to set up and
operate drill press to drill manually laid out holes or to use drill jig.
Selects proper speeds and feed to achieve maximum efficiency with minimum drill
wear. Demonstrates continuous effort to improve operations. Instructs less
capable drill press operators in safe and effective set up and drilling
techniques. Works with little or no supervision.

Drill Press Operator ($ 9.27 - $11.85)

Ability to set up and drill holes using drill jig or hole location laid out by
others. Selects proper speeds and feed to produce required hole. Requires
general supervision.

Saw Operator ($ 9.27 - $11.85)

Able to set up and operate metal cutting saw on various shapes of structural
steel including angle, flat bar, round bar, beams, channels, etc. Ability to
measure and cut to specified length as per the engineering drawing or work order
requirements. Uses crane and other lifting devices to load and unload saw.
Familiar with inventory procedures requiring remarking of remaining material to
return to inventory. Must be able to mark cut pieces according to the work order
requirements. Requires some supervision.

Deburr Operator ($ 9.27 - $11.85)

Ability to inspect and remove all burrs from machined parts as required. Must
handle parts carefully to avoid any damage to close tolerance parts. Help out in
other areas as required.

Quality Inspector ($ 10.30 - $13.39)

Ability to read and interpret all drawings. Works with all types of measuring
instruments to check dimensions as shown on drawings. Detail oriented. Familiar
with all types of welded and mechanical assemblies. Prepares inspection reports
as required.

Section 8

The Company reserves the right to give additional wage raises on the basis of
merit to bargaining unit employees in such amounts as management in its sole
discretion determines to be appropriate. Any increased wage will not exceed the
maximum of the pay scale corresponding with the employee's job description.

